 
Exhibit 10.1
NEOPROBE CORPORATION
Suite 300
425 Metro Place North
Dublin, Ohio 43017-1367


[Date of Grant]


[Employee]
[Address]
[City/State]


Congratulations. You have been granted a Nonqualified Stock Option under
Neoprobe Corporation's 2002 Stock Incentive Plan (the “Plan”) on the following
terms:


1. Number of Shares. The number of Shares of Common Stock of Neoprobe
Corporation that you may purchase under this Option is: [Shares].


2. Exercise Price. The exercise price to purchase Shares under this Option is:
$[__] per Share.


3. Vesting. One third (1/3) of the Shares originally subject to this Option will
vest and become exercisable on each anniversary of the date of grant [Date of
Grant] if you have been an Employee of the Company continuously from the date of
this Agreement shown above through the date when such portion of the Option
vests. In addition, should you be terminated by the Company without cause as
defined in your employment agreement, all outstanding options will become vested
immediately.


4. Lapse. This Option will lapse and cease to be exercisable upon the earliest
of:



 
(i)
the expiration of 10 years from the date of this Agreement shown above,

 
(ii)
the expiration of one year from the date that you cease to be an Employee
because of your death, disability, or retirement,

  (iii) 90 days after your employment with Neoprobe or any subsidiary is
terminated by Neoprobe or such Subsidiary without cause,

 
(iv)
immediately upon termination of your employment with Neoprobe or any Subsidiary
for a reason other than your death, disability or retirement or by Neoprobe for
cause.



5. Taxation. This Option is a Nonqualified Option. You will have taxable income
upon the exercise of this Option. At that time, you must pay to Neoprobe an
amount equal to the required federal, state and local tax withholding less any
withholding otherwise made from your salary or bonus. If, for any reason,
Neoprobe is unable to withhold all or any portion of the amount required to be
withheld, then you (or any person who may exercise this Option) agree to pay an
amount equal to the withholding required to be made less the amount actually
withheld by Neoprobe. You must satisfy any relevant withholding requirements
before Neoprobe issues Shares to you.


6. Exercise. This Option may be exercised by the delivery of this Agreement with
the notice of exercise attached hereto properly completed and signed by you to
the Treasurer of the Company, together with the aggregate Exercise Price for the
number of Shares as to which the Option is being exercised, after the Option has
become exercisable and before it has ceased to be exercisable. The Exercise
Price must be paid in cash by (a) delivery of a certified or cashier's check
payable to the order of Neoprobe in such amount, (b) wire transfer of
immediately available funds to a bank account designated by Neoprobe, or
(c) reduction of a debt of Neoprobe to you. This Option may be exercised as to
less than all of the Shares purchasable hereunder, but not for a fractional
share, nor may it be exercised as to less than one hundred (100) Shares unless
it is exercised as to all of the Shares then available hereunder. If this Option
is exercised as to less than all of the Shares purchasable hereunder, a new duly
executed Option Agreement reflecting the decreased number of Shares exercisable
under such Option, but otherwise of the same tenor, will be returned to you.


 
 

--------------------------------------------------------------------------------

 
7. No Transfer. This Option may not be sold, pledged nor otherwise transferred
other than by will or the laws of descent and distribution; and it may only be
exercised during your lifetime by you. Notwithstanding the foregoing, you may
transfer this Option either (a) to members of your immediate family (as defined
in Rule 16a-1 under the Securities Exchange Act of 1934, as amended), to one or
more trusts for the benefit of such family members, or to partnerships or other
entities in which such family members are the only partners or owners, provided
that you do not receive any consideration for the transfer, or (b) with the
prior written approval of the committee appointed by the Board of Directors to
administer the Plan. Any option held by a transferee remains subject to the same
terms and conditions that applied immediately prior to transfer based on the
transferor’s continuing relationship with the Company. This Agreement is neither
a negotiable instrument nor a security (as such term is defined in Article 8 of
the Uniform Commercial Code).


8. Not An Employment Agreement. This Agreement is not an employment agreement
and nothing contained herein gives you any right to continue to be employed by
or provide services to Neoprobe or affects the right of Neoprobe to terminate
your employment or other relationship with you.


9. Plan Controls. This Agreement is an Award Agreement (as such term is defined
in the Plan) under Article 5 of the Plan. The terms of this Agreement are
subject to, and controlled by, the terms of the Plan, as it is now in effect or
may be amended from time to time hereafter, which are incorporated herein as if
they were set forth in full. Any words or phrases defined in the Plan have the
same meanings in this Agreement. A copy of the Plan is attached to this
Agreement. You should read the entire Plan to familiarize yourself with its
terms and conditions.


10. Miscellaneous. This Agreement sets forth the entire agreement of the parties
with respect to the subject matter hereof and it supersedes and discharges all
prior agreements (written or oral) and negotiations and all contemporaneous oral
agreements concerning such subject matter. This Agreement may not be amended or
terminated except by a writing signed by the party against whom any such
amendment or termination is sought. If any one or more provisions of this
Agreement shall be found to be illegal or unenforceable in any respect, the
validity and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby. This Agreement shall be governed by the
laws of the State of Delaware.


Please acknowledge your acceptance of this Agreement by signing the enclosed
copy in the space provided below and returning it promptly to Neoprobe.



 
 
NEOPROBE CORPORATION
 
 
By: _______________________________
 
           David C. Bupp
                President & Chief Executive Officer
   
Accepted and Agreed to as of
the date first set forth above:
 
 
____________________________________
Employee Signature



 
2

--------------------------------------------------------------------------------

 

OPTION EXERCISE FORM




The undersigned hereby exercises the right to purchase ____________________
shares of Common Stock of Neoprobe Corporation pursuant to the Award Agreement
dated ______________under the Neoprobe Corporation 2002 Stock Incentive Plan.





    Approved by (President/CEO or VP-Finance/CFO):      
____________________________________
Employee Signature     Date
 
_____________________________________
Signature        Date

 


Sign and complete this Option Exercise Form and deliver it to:


Neoprobe Corporation
Attn: Chief Financial Officer
425 Metro Place North
Suite 300
Dublin, Ohio 43017-1367


together with the option price in cash by (a) delivery of a certified or
cashier's check payable to the order of Neoprobe in such amount, (b) wire
transfer of immediately available funds to a bank account designated by Neoprobe
or (c) reduction of a debt of Neoprobe to you.



 
 
3

--------------------------------------------------------------------------------

 